DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This action is in response to an amendment filed on 10/20/2020.
Claims 1-11 are pending for examination.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-11 are rejected under 35 U.S.C. 102 (a) (1) as being anticipated by Ito et al. (US Pub No. 2011/0304290 A1 and Ito hereinafter).
As to Claim 1 and 11, Ito in Fig.1-Fig.12 discloses a method/a control device for a rotating electrical machine (1), comprising:
processing circuitry (4, 5)
to detect (2) rotating electrical machine currents flowing to the rotating electrical machine (1);
to generate a position estimation voltage command (12) for each phase of the
rotating electrical machine (See [0041]);

to estimate a rotor position (7) of the rotating electrical machine based on a DC component of amplitudes of the position estimation currents, the DC component being not changed according to the rotor position (See figure 2 and [0046] and [0050]);
to calculate drive voltage commands (the output of 15 that is coupled to the output of position calculation unit 8 and the d/q axis controller 14d,14q) for driving the rotating electrical machine based on the rotating electrical machine currents and the estimated rotor position;
to obtain rotating electrical machine voltage commands (output of 23u,223v,23w) as a sum of the position estimation voltage commands (output of 12) and the calculated drive voltage commands (output of 16), 
to output (output of 5) the rotating electrical machine voltage commands; and
to apply (output of 3) a voltage to the rotating electrical machine based on the rotating electrical machine voltage commands (See [0042]-[0044]).
As to Claim 2, Ito discloses the control device for a rotating electrical machine according to claim 1, wherein the DC component is an average of the amplitudes of the phases of the position estimation currents (See [0046]).   
As to Claim 3, Ito discloses the control device for a rotating electrical machine according to claim 1, wherein the position estimation voltage commands are pulse-like voltages and separately applied to each of the phases (See [0044]).  
Claim 4, Ito discloses the control device for a rotating electrical machine according to claim 1, wherein the position estimation voltage commands are multiphase AC voltages (See [0044]).  
As to Claim 5, Ito discloses the control device for a rotating electrical machine according to claim 4, wherein the processing circuitry calculates the amplitudes of the position estimation currents by integrating (10u,10v,10w) squares of the position estimation currents (See [0046]).  
As to Claim 6, Ito discloses the control device for a rotating electrical machine according to claim 5, wherein an integration interval for the integrating is an integral multiple of a half period of the position estimation voltage commands (See [0051]-[0052]). 
As to Claim 7, Ito discloses the control device for a rotating electrical machine according to claim 1, wherein the processing circuitry performs position estimation using a relationship between the DC component and the rotor position, the relationship being stored in advance (See [0053]).  
As to Claim 8, Ito discloses the control device for a rotating electrical machine according to claim 1, wherein the processing circuitry performs position estimation such that the DC component has a DC component target value stored in advance (See [0053]).
As to Claim 9, Ito discloses the control device for a rotating electrical machine according to claim 1, wherein the processing circuitry performs control such that the rotating electrical machine currents have a value at which the rotating electrical machine is magnetically saturated (See [0031]). 
Claim 10, Ito discloses the control device for a rotating electrical machine according to claim 1, wherein when an amplitude of the rotating electrical machine currents is less than a threshold value set to the value at which the rotating electrical machine is magnetically saturated, the processing circuitry performs position estimation using an AC component of the amplitudes of the position estimation currents, the AC component being changed according to the rotor position, and when the rotating electrical machine currents are equal to or greater than the threshold value, the processing circuitry performs position estimation using the DC component of the amplitudes of the position estimation currents, the DC component being not changed according to the rotor position (See [0016] and [0043]-[0047]). 

Response to Arguments/Remarks
Applicant’s arguments with respect to claims 1-11 have been considered but are moot because the new ground of rejection does not rely on the new reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument. This new reference of Ito is now used for the amended claims. 

Conclusion
7.	THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

8.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to GABRIEL T AGARED whose telephone number is (571)270-1981.  The examiner can normally be reached on 8-5 (Mon- Thur).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Eduardo Colon-Santana can be reached on 5712722060.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). 




/GABRIEL AGARED/Patent Examiner, Art Unit 2846   

/EDUARDO COLON SANTANA/Supervisory Patent Examiner, Art Unit 2846